      1:20-cv-00118-MGL         Date Filed 04/17/20      Entry Number 35      Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

DARRELL LEE GOSS,                 §
          Plaintiff,              §
                                  §
vs.                               §
                                  §                    Civil Action No. 1:20-00118-MGL
                                  §
UNITED STATES OF AMERICA, UNITED §
STATES DISTRICT COURT JUDGE BRUCE §
HOWE HENDRICKS, and UNITED STATES §
MAGISTRATE JUDGE MARY GORDON      §
BAKER,                            §
           Defendants.            §
                                  §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff Darrell Lee Goss (Goss), proceeding pro se, filed this action against Defendants

United States of America, Judge Bruce Howe Hendricks, and Magistrate Judge Mary Gordon

Baker seeking relief under the Federal Tort Claims Act, 28 U.S.C.§ 1346(b), and Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). This matter is

before the Court for review of the Report and Recommendation (Report) of the United States

Magistrate Judge recommending Goss’s complaint be dismissed with prejudice and without

issuance and service of process. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the
      1:20-cv-00118-MGL          Date Filed 04/17/20      Entry Number 35        Page 2 of 3




Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

         The Magistrate Judge filed the Report on March 10, 2020. To date, Goss has failed to file

any objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Goss’s complaint is DISMISSED WITH PREJUDICE and without

issuance and service of process.



         IT IS SO ORDERED.

         Signed this 17th day of April 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE
      1:20-cv-00118-MGL        Date Filed 04/17/20      Entry Number 35        Page 3 of 3




                                        *****
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within sixty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
